DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/27/2021.
Claims 1 – 16 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a manual process of organizing data without significantly more. The claim(s) recite(s) a remote distribution system for aircraft computer files comprising: an aircraft computer file store containing data or applications, the aircraft computer files being for loading into at least one onboard, mobile or ground-replicated aircraft device comprising a processor and a memory, the aircraft device being associated with at least one aircraft; and a file manager configured for: identifying an aircraft configuration of the aircraft with which the aircraft device is associated and a computer configuration of the aircraft device; defining, from among the computer files in the computer file store, at least one computer file that loadable into the aircraft device according to the identified aircraft configuration and computer configuration; and activating a synchronization, automatically or on a user's command, for remote distribution of at least one computer file to be loaded into the aircraft device, selected from among the one or more computer files loadable into the aircraft device according to the identified aircraft configuration and computer configuration.
These limitations as claimed, in the broadest reasonable interpretation, recite steps that
could reasonably and practically be performed in the mind or using pen and paper. For example,
a person can gather information/document, analyzing, defining a new update and updating the existing version with the new update. The claim limitations that can be performed in the human mind falls within the “Mental Process” grouping. This judicial exception is not integrated into a practical application because the steps of “storing, identifying, defining, and activating a synchronization” can be performed by human mind or by a piece of paper.
These elements are all recited at a high level of generality and amount to no more than
instructions to apply the judicial exception using generic computer components. The step
“computer file store containing data” is a mere data gathering step,
the “identifying, defining, and activating” steps amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The claims are directed to an abstract idea.
In step 2B, the claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because it’s directed to a manual
process. Additional limitation in claim 1 such as “the aircraft computer files being for loading into at least one onboard, mobile or ground-replicated aircraft device comprising a processor and a memory … configuration of the aircraft… a computer configuration”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to consuming by identifying, defining and activating step, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “identifying, defining and activating” steps are well-understood, routine and conventional; see MPEP 2106.05(d)(ii): “Storing and retrieving information in memory.” The claim is not patent eligible. Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “Identifying, defining, and activating” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, claims 1 – 16 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paul Raymond Scheid (U.S. 2020/0331620 A1).
♦As per claims 1, 12, 16,
Scheid discloses a remote distribution system, method for aircraft computer files comprising:
“an aircraft computer file store containing data or applications, the aircraft computer files being for loading into at least one onboard, mobile or ground-replicated aircraft device comprising a processor and a memory, the aircraft device being associated with at least one aircraft” See Fig. 4, paragraphs 0027, 0028, 0034, 0040 of Scheid wherein data from databases are loaded into at least an aircraft engine [“the offboard systems 106 can request to load new/updated configuration items to the memory system 212 of the engine control 122 through the communication adapter 102”].
“and a file manager configured for: identifying an aircraft configuration of the aircraft with which the aircraft device is associated and a computer configuration of the aircraft device” See Fig. 3, paragraph 0038 of Scheid (configuration items include different information of a particular aircraft/device, and maintained in different locations/storages).
“defining, from among the computer files in the computer file store, at least one computer file that loadable into the aircraft device according to the identified aircraft configuration and computer configuration” See Fig. 5, abstract, paragraph 0043 of Scheid wherein a new update is defined in database.
“and activating a synchronization, automatically or on a user's command, for remote distribution of at least one computer file to be loaded into the aircraft device, selected from among the one or more computer files loadable into the aircraft device according to the identified aircraft configuration and computer configuration” See Fig. 5, abstract, paragraph 0044 - 0046 of Scheid wherein “system 100 can command a synchronization of the configuration update from the engine manufacturer database 134 to a communication adapter 102 of the gas turbine engine 104 tracked by the engine manufacturer database 134”.
♦As per claim 2,
“a communication interface to at least one source of computer files generated by an aircraft manufacturer, to at least one source of computer files generated by an aircraft operator, and/or to at least one source of aircraft computer files generated by a provider of aircraft computer files, the communication interface being configured to allow loading of new computer files from the or each source into the file store” See Fig. 1 – 2 and associated texts of Scheid wherein at least one communication interface is provided between manufacture database, aircraft engine, and ground station.
♦As per claim 3,
“a communication interface to a client database, the client database defining for each user of an aircraft device, loading rights, and/or subscriptions linked to said user for said aircraft device, the file manager being configured for querying the client database to define the or each computer file loadable into the aircraft device according to the loading rights and/or subscriptions linked to said user for said aircraft device” See Fig. 1 and 5, paragraph 0045 of Scheid [“Authentication may include verifying a shared secret or other credential between the communication adapter 102, the engine control 122, and/or the offboard system 106. Further, user type credentials can be used to verify a level of access granted to update specific portions of the memory system 212 and/or data storage unit 215 of the engine control 122”].
♦As per claim 4,
“wherein the file manager is configured for generating data for a device management graphical interface comprising an identification of the type of aircraft device, a list of computer files present in the aircraft device, an identification of computer files that must be updated in the aircraft device and/or an identification of computer files that must be added to the aircraft device from among the computer file(s) loadable into the aircraft device according to the identified aircraft configuration and computer configuration” See Fig. 3, paragraphs 0038 – 0039 of Scheid.
♦As per claim 5,
“wherein the file manager is configured for generating data for a fleet management graphical interface comprising a summary of all aircraft devices associated with an aircraft or/and an aircraft fleet and computer files loadable into each aircraft device of all aircraft devices associated with the aircraft or/and the aircraft fleet” See paragraph 0027 of Scheid [“The blockchain database 138 can include a growing list of records, called blocks, which are linked using cryptography to track maintenance actions across a fleet of the aircraft 108”].
♦As per claim 6,
“wherein the file manager is configured for generating data from a configuration editing graphical interface enabling a user to select, from among the computer files loadable into the aircraft device according to the identified aircraft configuration and computer configuration, the computer file or files that must be loaded into the aircraft device” See paragraph 0032 - 0034 of Scheid (input/output interface).
♦As per claim 7,
“wherein the file manager is configured for generating data from a publication management graphical interface comprising a list of computer files published in the file store, intended to be loaded into at least one aircraft device” See Fig. 1 of Scheid wherein different databases are provided.
♦As per claim 8,
“wherein the file manager is configured for generating data from a graphical interface for comparing aircraft device configurations, comprising a comparison between computer files present on a first aircraft device and computer files present on a second aircraft device” See paragraph 0040 of Scheid wherein “The configuration management database 400 can include, for example, a plurality of configuration records 402 that correlate data such as engine build identifier 404, configuration data 406, and log filed 408”.
♦As per claim 9,
“wherein the file manager is configured for generating data from a user rights management graphical interface, configured for allowing the definition of user rights and/or subscriptions, the file manager being configured for defining the computer file or files loadable into the aircraft device according to the user rights and/or subscriptions defined on the graphical user rights management interface” See Fig. 1 and 5, paragraph 0045 of Scheid [“Authentication may include verifying a shared secret or other credential between the communication adapter 102, the engine control 122, and/or the offboard system 106. Further, user type credentials can be used to verify a level of access granted to update specific portions of the memory system 212 and/or data storage unit 215 of the engine control 122”].
♦As per claim 10,
“wherein the file manager is configured for identifying, from among the files loadable into the aircraft device, at least one test file intended to be provided only to certain users and/or to certain aircraft devices” See Fig. 1 and 5, paragraph 0045 of Scheid [“Authentication may include verifying a shared secret or other credential between the communication adapter 102, the engine control 122, and/or the offboard system 106. Further, user type credentials can be used to verify a level of access granted to update specific portions of the memory system 212 and/or data storage unit 215 of the engine control 122”].
♦As per claim 11,
“wherein the computer files of the file store are selected from software applications, computation kernels or software modules without user interface, databases of documentation, system states, aircraft configuration, minimum equipment lists, procedures, operational rules, geographic or aeronautical data, or/and crew data” See Fig. 3, paragraph 0026 of Scheid (trigger alert).
♦As per claim 13,
“wherein the aircraft device is a sub-system for remote file distribution to other aircraft devices” See Fig. 1 – 2 of Scheid wherein plurality of aircrafts provided.
♦As per claim 14,
“wherein the aircraft device is selected from an onboard aircraft device or a non-onboard aircraft device” See Fig. 1 – 2 and associated texts of Scheid.
♦As per claim 15,
“wherein the remote distribution system comprises an onboard cache for duplicating the file store, the file manager being configured for enabling duplication in the onboard cache of at least some of the computer files contained in the file store, including computer files loadable into at least one aircraft device but not necessarily must be loaded into an aircraft device, the synchronization of the computer files to be loaded into the aircraft device being performed from the onboard cache” See paragraph 0031, 0039 of Scheid (The data storage unit 215 can appear to the engine control 122 as a portion of addresses as an extension of the memory system 212 and may be in close physical proximity to the engine control 122 (e.g., physically coupled together).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161